DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment, filed 07/12/2022, presents claims 1, 7, and 9 as amended.  Claims 1-12 are, therefore, pending examination.
	The amendment is sufficient in overcoming the previous grounds of rejection under 35 USC 102(a)(2) and under 35 USC 103.
	Further grounds of rejection, necessitated by the amendment, are presented herein.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings were received on 07/22/2022.  These drawings are acceptable.
Claim Interpretation
	Claimed limitations are given their broadest reasonable interpretation consistent with the specification.  As used herein, “ply” is defined as “a layer, fold, or thickness, as of cloth, wood, yarn, etc.” or “a thickness or layer” (as defined by www.thefreedictionary.com/ply, viewed on 04/07/2022). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewandowski et al. (U.S. Publication 2016/0316518) in view of Hase et al. (U.S. Publication 2015/0257205).
Regarding claim 1, Lewandowski teaches an electric heating device (para. 0002; “ The present invention relates to an electrical heating device, for example a heating conduit for the transport of a fluid requiring at least occasional warming…”) (figures 1a-1b) comprising 
a heat-generating ply (heating layer 3; para. 0052), which extends in a pipe circumferential direction (Fig. 1b) and a pipe longitudinal direction (Fig. 1a) (conduit 2 that is a “tube for transporting a fluid at least between an inlet and an outlet”-para. 0043) (cavity 2c of tube 2 is “adapted for transporting the fluid between the said inlet and outlet”-para. 0046), at least in some section or sections, 
wherein the heat-generating ply comprises a fiber composite layer containing fibers and a matrix surrounding the fibers (para. 0053; “The heating layer 3 is a composite comprising at least one first electrically conducting material, composed of first carbon fibres embedded in a first polymer matrix. This polymer is advantageously an epoxy resin, a polyamide (PA), or a polyvinylidene fluoride (PVDF).”), 
wherein at least some of the fibers are formed as conducting fibers (para. 0054; “The carbon fibres are able to conduct an electric current to heat the tube through the Joule effect.”), and 
wherein the conducting fibers are formed as carbon fibers (as detailed above).
While Lewandowski teaches the use of an electrically insulating coating (para. 0052; “one or more electrical insulation layers, below or above the heating layer 3.”) (para. 0057; “an insulation part 5, produced with a second electrically non-conducting material, and which fills the remainder of the volume of the heating layer to electrically insulate the circuit part in the heating layer.” See also paragraph 0067, electrical insulation 5 covers heating layer 3), this insulating coating does not completely surround each individual conducting fiber within the matrix.  That is, Lewandowski is silent on “each of the conducting fibers comprise an electrically insulating coating, which completely surrounds each individual conducting fiber within the matrix.”
Hase teaches that it is known in the art of resistance heaters which comprises conductive wires covered in an insulating coating (Abstract) (para. 0003; preventing generation of a spark if a disconnection fault occurs) (para. 0113 discloses that the heater “can be wound and adhered around a pipe, a tank or the like, or can be installed inside the pipe…”) for a plurality of conducting wires (Fig. 1, 6, 7, 8, 9, 10, or 11; conductive wire 5a) to comprise an electrically insulating coating (5b; para. 0070, 5b provides voltage resistance), which completely surrounds each individual conducting wire (Abstract; “a plurality of conductive wires 5a that are covered with an insulating film 5b”) (para. 0046; “On the conductive wires 5a, an insulating film 5b containing a silicone resin is formed with a thickness of about 5 µm.”) (para. 0061; “Regarding the insulating film 5b that is covered on the conductive wires 5a, a polyurethane resin, a polyamide resin, a polyimide resin, a polyamide imide resin, a polyester imide resin, a nylon resin, a polyester-nylon resin, a polyethylene resin, a polyester resin, a vinyl chloride resin, a fluorine resin, and a silicone can be used, for example.”) (para. 0069; “The silicone resin as describe above is coated on the conductive wires 5a to be served as the insulating film 5b by applying the silicone resin on the conductive wires 5a in a state that the silicone resin is dissolved or dispersed in a solvent, a solvating media such as water, or a dispersion media and then drying it, or by forming the silicon resin on an outer periphery of the conductive wires 5a using a forming means such as an extrusion molding, for example”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Lewandowski with Hase, by adding to the conductive carbon fibers of Lewandowski, with the teachings of Hase, in order to provide a conductive fiber/insulator arrangement in which each conductive fiber is individually surrounded by the insulator, which provide excellent heat resistance, incombustibility, and chemical stability (para. 0062).
Regarding claim 2, the primary combination, as applied to claim 1, teaches each claimed limitation.
Lewandowski further teaches wherein the conducting fibers form one or more closed circuits (circuit part 4, which “extends along at least one continuous line between ends which are linked directly or indirectly to means of electrical power supply which conveys the electric current to the heating layer 3 to heat the conduit 1.”-para. 0058) (A closed circuit is, necessarily, formed, between the carbon fibers of the heating layer and the electrical power supply in order for current to flow and the heating layer to generate heat accordingly).  
Regarding claim 3, the primary combination, as applied to claim 1, teaches each claimed limitation.
Lewandowski further teaches wherein a form of an arrangement of the conducting fibers (carbon fibers) in the fiber composite layer is selected from a group consisting of: individual fibers (individual carbon fibers-para. 0053-0054), fiber bundles, fiber ribbons, non-crimped fibers, fiber mats, woven fibers and nonwoven fibers.  
Regarding claim 4, the primary combination, as applied to claim 1, teaches each claimed limitation.
Lewandowski further teaches wherein the conducting fibers are aligned in a unidirectional manner (para. 0065; “The heating layer 3 of the conduit 1 is for example fabricated by known means using preformed bands of composite of two types (composed of the first material or of the second material), each preformed band extending along a direction and comprising fibres (carbon, glass or kevlar) embedded in a polymer matrix. The fibres are optionally oriented in the direction of the preformed band.”).
Regarding claim 7, the primary combination, as applied to claim 1, teaches each claimed limitation.
Hase, as detailed above in claim 1, teaches that the electrically insulating coating (5b) of the conducting fibers (5a) has a thickness in a range from 0.1 micrometer to 1 micrometer (para. 0046; about 5 micrometers).
Regarding claim 10, the primary combination, as applied to claim 1, teaches each claimed limitation.
 Lewandowski further teaches
a. a heatable pipe according to claim 1 (as detailed above), 
b. a power source for supplying electric heating power, wherein the power source is connected electrically to the conducting fibers (circuit part 4, which “extends along at least one continuous line between ends which are linked directly or indirectly to means of electrical power supply which conveys the electric current to the heating layer 3 to heat the conduit 1.”-para. 0058) (See also paragraphs 0075 and 0076-using DC or AC power supplies involving a star electrical circuit).  
Regarding claim 12, the primary combination, as applied to claim 10, teaches each claimed limitation. Lewandowski does not explicitly teach the pipe heating system being used in an aircraft.  When reading the preamble in the context of the entire claim, the recitation of “an aircraft comprising” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewandowski in view of Hase and in further view of Wang et al. (U.S. Publication 2011/0194846), hereinafter Wang.
Regarding claim 5, the primary combination, as applied to claim 1, teaches each claimed limitation except for wherein the conducting fibers are arranged parallel to the pipe longitudinal direction.  

    PNG
    media_image1.png
    504
    552
    media_image1.png
    Greyscale

Wang teaches that it is known in the art of fluid heaters (para. 0003 and 0005) (Figure 1 and 7; inner pipe 100 and heating element 1046) using carbon fibers for heating (para. 0021; heating element 1046 can be “carbon fibers”) for the conducting fibers to be arranged parallel to the pipe longitudinal direction (Figure 7; para. 0024 and para. 0032) (see also claim 18).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Lewandowski, as modified by Hase, with Wang, by replacing the orientation of the carbon fibers of Lewandowski, with respect to the pipe, with the teachings of Wang, orientate the fibers of the heating element such that they extend substantially along the length of the pipe, thereby ensuring a continuous heating along the pipe.  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewandowski in view of Hase, and in further view of Leary et al. (U.S. Publication 2004/0057709), hereinafter Leary.
Regarding claim 6, the primary combination, as applied to claim 1, teaches each claimed limitation.  Lewandowski teaches the heat-generating ply (heating layer 3) being arranged on an outer side of the pipe (2). Hase discloses that the heater “can be installed inside the pipe” (para. 0113). Neither explicitly discloses the heat-generating ply being arranged on a pipe inner side.
Leary teaches that it is known in the art of fluid heating systems utilizing resistance heating elements (para. 0002) (resistance heating element 12, which “may be any readily available electric tubular heater” and is “surrounded by electrically insulating, heat conductive material”-para. 0011) for the resistance heating element (12) to be arranged on a pipe (10) inner side (Figure 5 and para. 0017; “The heater coils are shown extending around the exterior of the tube coils, but the heater coils could be on the interior of the tube coils, as shown in FIG. 5.”).
The advantage of combining the teachings of Leary is that in doing so would provide the resistance heating element within the flow of fluid, thereby providing a more direct heating of the fluid, which would improve heating efficiency.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Lewandowski, as modified by Hase, with Leary, by replacing the heat-generating ply being located on exterior side of the pipe of Lewandowski, with the teachings of Leary, to provide the resistance heating element within the flow of fluid, thereby providing a more direct heating of the fluid, which would improve heating efficiency.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewandowski in view of Hase, and in further view of Shimizu et al. (U.S. Patent 4058704).
Regarding claim 8, the primary combination, as applied to claim 1, teaches each claimed limitation except as detailed below.
Lewandowski teaches that the conducting (carbon) fibers are embedded in the matrix and is arranged at a beginning of the pipe (2) or at an end of the pipe (See Figures 1a, 1b, and 2).
Lewadowski is silent on the conducting fibers being integrated into the fiber composite layer in such a way that the conducting fibers protrude from the fiber composite layer.
Shimizu teaches that it is known in the art of resistance heating elements (1:5-10) involving the use of composite fibers (Figures 1-3; fiber composite layer including conductive fibers 3, each consisting of a bundle of thin wires; 2:4-7) for the conducting fibers (3) to be integrated into the fiber composite layer (Taken as including conducting fibers 3, and carbon-containing flexible resistance layer 5) in such a way that the conducting fibers (3) protrude (terminal portions 2) from the fiber composite layer (3/5) (2:45-48; terminals 2 can be joined to a power source) (2:49-53; “as an electric current is supplied to the conductive parts 3, 5 of tape 1 through the terminals 2, the resistance layer 5 generates heat.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Lewandowski, as modified by Hase, with Shimizu, by replacing the terminal portions of the conductive fibers, relative to the fiber composite layer, of Lewandowski, with the teachings of Shimizu, in order to provide a protruded portion of the conductive fibers such that an electrical connection to the power source can easily be made.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewandowski in view of Hase, in further view of VonArx et al. (U.S. Publication 2002/0090209), hereinafter VonArx, as evidenced by Polymer Electrolytes (www.en.wikipedia.org/wiki/polymer_electrolytes; dated 04/07/2022), hereinafter NPL.
Regarding claim 9, the primary combination, as applied to claim 1, teaches each claimed limitation except for wherein the electrically insulating coating of the conducting fibers is formed as a polymer electrolyte coating.  
VonArx teaches that it is known in the art of insulated resistance heating elements (para. 0003; “electric resistance heating elements, and more particularly, to plastic insulated resistance heating elements containing encapsulated resistance material.”) (para. 0040; “heating element 200 including a resistance heating material 18 having an electrically insulating coating 16 thereon”) for the electrically insulating coating (16) to be formed as a polymer electrolyte coating (para. 0057; “The insulating coating 16, if employed, is preferably polymeric…”) (Para. 0058; “The preferred insulating coating 16 of this invention is made from a high-temperature polymeric resin including a melting or degradation temperature of greater than 93°C. (200°F.). High temperature polymers known to resist deformation and melting at operating temperatures of about 75-85C. are particularly useful for this purpose. Both thermoplastics and thermosetting polymers can be used. Preferred thermoplastic materials include, for example: fluorocarbons (such as PTFE, ETFE, PFA, FEP, CTFE, ECTFE, PVDF, PVF, and copolymers thereof), polypropylene, nylon, polycarbonate, polyetherimide, polyether sulfone, polyarylsulfones, polyimides, and polyetheretherkeytones, polyphenylene sulfides, polyether sulfones, and mixtures and co-polymers of these thermoplastics. Preferred thermosetting polymers include epoxies, phenolics, and silicones….”) (Here, polyvinylidene fluoride, PVDF, is a polymer electrolyte as evidenced by the attached NPL).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Lewandowski, as modified by Hase, with VonArx, by replacing the electrical insulating material of Lewandowski, with the teachings of VonArx, for in doing so would merely amount to the selection of a known material based on its suitability for its intended use as an electrically insulating material.  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See MPEP 2144.07
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewandowski in view of Hase, and in further view of Ann et al. (U.S. Publication 2010/0282458), hereinafter Ann.
Regarding claim 11, the primary combination, as applied to claim 10, teaches each claimed limitation including a control unit an by means of which the heating power of the power source can be controlled (para. 0077; “Optionally, the power supply comprises switching means for supplying one or more of the available lines. The heating of the device can thus be regulated.”).
Lewandowski is silent on the use of temperature sensors.
Ann teaches that it is known in the art of carbon fiber resistance heating elements (para. 0002; Fig. 1, heating element 110 including carbon fiber elements 111) for fluid heating systems (para. 0003 and Fig. 2) to use a control unit (control unit 124) which comprises temperature sensors (temperature sensor 125) and by means of which the heating power of the power source can be controlled (para. 0060; “…the control unit 124 detects the temperature inside the hot water tank 121 through the temperature sensor 124[sic], and then supplies electricity to the electric wires 113 to heat the water in the hot water tank 121 to a predetermined temperature, so that the carbon fiber heat emitting source 110 emits heat…”).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Lewandowski, as modified by Hase, with Ann, by replacing the switching means control of Lewandowski, with the teachings of Ann, in order to provide feedback control over the heating power of the power source, thereby allowing the carbon fiber heating elements to be accurately controlled.
Alternative Rejections
Claims 1-4, 6, 7, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leary et al. (U.S. Publication 2004/0057709), hereinafter Leary, in view of Ann et al. (U.S. Publication 2010/0282458), hereinafter Ann, and in further view of Hase et al. (U.S. Publication 2015/0257205).
Regarding claim 1, Leary teaches a heatable pipe for an aircraft (para. 0001; “This invention relates to water heaters and particularly to an electric water heating system for an aircraft or other applications in which similar requirements and limitations exist.”) (Figures 5-6; pipe 10), comprising 

    PNG
    media_image2.png
    298
    759
    media_image2.png
    Greyscale

a heat-generating element (resistance heater 12, which may be any readily available electric tubular heater having a resistance heating element surrounded by electrically insulating, heat conductive material-para. 0011), which extends in a pipe circumferential direction and a pipe longitudinal direction (See Figures 5 and 6 above), at least in some section or sections, and
wherein the heat-generating element (12) has an electrically insulating coating (para. 0011, as detailed above).
Leary is silent on wherein the heating-generating element is a heat-generating ply comprising a fiber composite layer containing fibers and a matrix surrounding the fibers, wherein at least some of the fibers are formed as conducting fibers, and wherein the conducting fibers are formed as carbon fibers. Leary is silent on wherein each of the conducting fibers further comprise an electrically insulating coating which completely surrounds each individual conducting fiber within the matrix.
Ann teaches that it is known in the art of electric water heating systems (para. 0002-0003) (Figures 1-2; heating element 110) for the heating element a heat-generating ply comprising a fiber composite layer (111 and 112) containing fibers (para. 0047; “a bundle of two or more strands of carbon fibers 111 emitting heat at high temperature upon the application of electricity and having a predetermined length.”) and a matrix (112) (para. 0048; “the glass fibers 112 having high tensile strength against the external force, including tension or bending force applied to either or both sides of the carbon fibers 111, functions to support the carbon fibers 111. Thus, the glass fibers 112 prevent the carbon fibers 111 from being damaged by external force and ensure high safety.”) surrounding the fibers (Fig. 1), wherein at least some of the fibers are formed as conducting fibers, and wherein the conducting fibers are formed as carbon fibers (carbon fibers 111 are conducting fibers that emit heat upon the application of electricity). Ann further teaches the use of an electrically insulating coating (115) (para. 0051; “…the glass fibers 112 having high tensile strength against the external force, including tension or bending force applied to either or both sides of the carbon fibers 111, functions to support the carbon fibers 111. Thus, the glass fibers 112 prevent the carbon fibers 111 from being damaged by external force and ensure high safety….”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Leary with Ann, by substituting the resistance heating element of Leary, with the fiber composite heating element of Ann, for in doing so would amount to a simple substitution of art recognized resistance heating elements performing the same function of generating heat upon the application of electricity for heating a fluid, and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
The combination of Leary and Ann teaches each claimed limitation except for wherein each of the conducting fibers further comprise an electrically insulating coating which completely surrounds each individual conducting fiber within the matrix.
Hase teaches that it is known in the art of resistance heaters which comprises conductive wires covered in an insulating coating (Abstract) (para. 0003; preventing generation of a spark if a disconnection fault occurs) (para. 0113 discloses that the heater “can be wound and adhered around a pipe, a tank or the like, or can be installed inside the pipe…”) for a plurality of conducting wires (Fig. 1, 6, 7, 8, 9, 10, or 11; conductive wire 5a) to comprise an electrically insulating coating (5b; para. 0070, 5b provides voltage resistance), which completely surrounds each individual conducting wire (Abstract; “a plurality of conductive wires 5a that are covered with an insulating film 5b”) (para. 0046; “On the conductive wires 5a, an insulating film 5b containing a silicone resin is formed with a thickness of about 5 µm.”) (para. 0061; “Regarding the insulating film 5b that is covered on the conductive wires 5a, a polyurethane resin, a polyamide resin, a polyimide resin, a polyamide imide resin, a polyester imide resin, a nylon resin, a polyester-nylon resin, a polyethylene resin, a polyester resin, a vinyl chloride resin, a fluorine resin, and a silicone can be used, for example.”) (para. 0069; “The silicone resin as describe above is coated on the conductive wires 5a to be served as the insulating film 5b by applying the silicone resin on the conductive wires 5a in a state that the silicone resin is dissolved or dispersed in a solvent, a solvating media such as water, or a dispersion media and then drying it, or by forming the silicon resin on an outer periphery of the conductive wires 5a using a forming means such as an extrusion molding, for example”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Leary, as modified by Ann, with Hase, by adding to the conductive carbon fibers of Leary, with the teachings of Hase, in order to provide a conductive fiber/insulator arrangement in which each conductive fiber is individually surrounded by the insulator, which provide excellent heat resistance, incombustibility, and chemical stability (para. 0062).
Regarding claim 2, the primary combination, as applied to claim 1, teaches each claimed limitation and further teaches wherein the conducting fibers form one or more closed circuits (The combination teaches the use of resistance heating elements/carbon fiber which generate heat upon the application of electrical power.  A closes circuit between the heating element and the power supply is necessarily required.)
Regarding claim 3, the primary combination, as applied to claim 1, teaches each claimed limitation.
Ann, as detailed above in claim 1, teaches wherein a form of an arrangement of the conducting fibers in the fiber composite layer is selected from a group consisting of: individual fibers, fiber bundles (para. 0047, carbon fibers are of the form of “a bundle of two or more strands”), fiber ribbons, non-crimped fibers, fiber mats, woven fibers and nonwoven fibers.  
Regarding claim 4, the primary combination, as applied to claim 1, teaches each claimed limitation.
Ann, as detailed above in claim 1, teaches wherein the conducting fibers are aligned in a unidirectional manner (Figure 1).  
Regarding claim 6, the primary combination, as applied to claim 1, teaches each claimed limitation and further teaches wherein the heat-generating ply is arranged on a pipe inner side (The combination teaches the use of the fiber composite layer1 including the conductive carbon fibers, with Leary specifically teaching the resistance heating element being arranged on a pipe inner side-para. 0017, “heater coils could be on the interior of the tube coils, as shown in Fig. 5.”).  
Regarding claim 7, the primary combination, as applied to claim 1, teaches each claimed limitation.
Hase, as detailed above in claim 1, teaches that the electrically insulating coating (5b) of the conducting fibers (5a) has a thickness in a range from 0.1 micrometer to 1 micrometer (para. 0046; about 5 micrometers).
Regarding claim 10, the primary combination, as applied to claim 1, teaches each claimed limitation.  
Leary teaches a pipe heating system for an aircraft, comprising: a. a heatable pipe according to claim 1 (as detailed in claim 1 above; pipe 10 heatable by 12), b. a power source for supplying electric heating power (14; para. 0011; “heater is connected to a suitable source of electric power”), wherein the power source is connected electrically to the conducting fibers (As modified, the combination teaches the power source being connected to the conducting carbon fibers.  Furthermore, Ann teaches the conductive carbon fibers generating heat upon the application of electricity).  
Regarding claim 11, the primary combination, as applied to claim 10, teaches each claimed limitation and further teaches a control unit which comprises temperature sensors and by means of which the heating power of the power source can be controlled [(temperature responsive switch 16 to limit the maximum water temperature; Leary, para. 0011) (control unit 124 and temperature sensor 125 of Ann; Para. 0060; “the control unit 124 detects the temperature inside the hot water tank 121 through the temperature sensor 124, and then supplies electricity to the electric wires 113 to heat the water in the hot water tank 121 to a predetermined temperature, so that the carbon fiber heat emitting source 110 emits”)].  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Leary with Ann, by replacing the temperature responsive switch of Leary, with the teachings of Ann, in order to provide feedback control over the heating power of the power source, thereby allowing the carbon fiber heating elements to be accurately controlled.
Regarding claim 12, the primary combination, as applied to claim 10, teaches each claimed limitation and further teaches an aircraft comprising a pipe heating system (as detailed above).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leary et al. (U.S. Publication 2004/0057709), hereinafter Leary, in view of Ann et al. (U.S. Publication 2010/0282458), hereinafter Ann, Hase et al. (U.S. Publication 2015/0257205), and in further view of Wang et al. (U.S. Publication 2011/0194846), hereinafter Wang.
Regarding claim 5, the primary combination, as applied to claim 1, teaches each claimed limitation except for wherein the conducting fibers are arranged parallel to the pipe longitudinal direction.  

    PNG
    media_image1.png
    504
    552
    media_image1.png
    Greyscale

Wang teaches that it is known in the art of fluid heaters (para. 0003 and 0005) (Figure 1 and 7; inner pipe 100 and heating element 1046) using carbon fibers for heating (para. 0021; heating element 1046 can be “carbon fibers”) for the conducting fibers to be arranged parallel to the pipe longitudinal direction (Figure 7; para. 0024 and para. 0032) (see also claim 18).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Leary, as modified by Ann and Hase, with Wang, by replacing the orientation of the carbon fibers of Leary, as modified by Ann, with respect to the pipe, with the teachings of Wang, orientate the fibers of the heating element such that they extend substantially along the length of the pipe, thereby ensuring a continuous heating along the pipe.  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leary et al. (U.S. Publication 2004/0057709), hereinafter Leary, in view of Ann et al. (U.S. Publication 2010/0282458), hereinafter Ann, Hase et al. (U.S. Publication 2015/0257205), and in further view of Shimizu et al. (U.S. Patent 4058704).
Regarding claim 8, the primary combination, as applied to claim 1, teaches each claimed limitation except as detailed below.
Leary teaches that the heating element (12) being arranged at a beginning of the pipe (10) or at an end of the pipe (See Figures 5 and 6).
Leary is silent on the conducting fibers being integrated into the fiber composite layer in such a way that the conducting fibers protrude from the fiber composite layer.
Shimizu teaches that it is known in the art of resistance heating elements (1:5-10) involving the use of composite fibers (Figures 1-3; fiber composite layer including conductive fibers 3, each consisting of a bundle of thin wires; 2:4-7) for the conducting fibers (3) to be integrated into the fiber composite layer (Taken as including conducting fibers 3, and carbon-containing flexible resistance layer 5) in such a way that the conducting fibers (3) protrude (terminal portions 2) from the fiber composite layer (3/5) (2:45-48; terminals 2 can be joined to a power source) (2:49-53; “as an electric current is supplied to the conductive parts 3, 5 of tape 1 through the terminals 2, the resistance layer 5 generates heat.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Leary, as modified by Ann and Hase, with Shimizu, by replacing the terminal portions of the conductive fibers, relative to the fiber composite layer, of Leary, as modified, with the teachings of Shimizu, in order to provide a protruded portion of the conductive fibers such that an electrical connection to the power source can easily be made.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leary et al. (U.S. Publication 2004/0057709), hereinafter Leary, in view of Ann et al. (U.S. Publication 2010/0282458), hereinafter Ann, Hase et al. (U.S. Publication 2015/0257205), and in further view of VonArx et al. (U.S. Publication 2002/0090209), hereinafter VonArx, as evidenced by Polymer Electrolytes (www.en.wikipedia.org/wiki/polymer_electrolytes; dated 04/07/2022), hereinafter NPL.
Regarding claim 9, the primary combination, as applied to claim 1, teaches each claimed limitation except for wherein the electrically insulating coating of the conducting fibers is formed as a polymer electrolyte coating (Ann teaches the electrically insulating coating 115 being a silicone coating layer-para. 0068).  
VonArx teaches that it is known in the art of insulated resistance heating elements (para. 0003; “electric resistance heating elements, and more particularly, to plastic insulated resistance heating elements containing encapsulated resistance material.”) (para. 0040; “heating element 200 including a resistance heating material 18 having an electrically insulating coating 16 thereon”) for the electrically insulating coating (16) to be formed as a polymer electrolyte coating (para. 0057; “The insulating coating 16, if employed, is preferably polymeric…”) (Para. 0058; “The preferred insulating coating 16 of this invention is made from a high-temperature polymeric resin including a melting or degradation temperature of greater than 93°C. (200°F.). High temperature polymers known to resist deformation and melting at operating temperatures of about 75-85C. are particularly useful for this purpose. Both thermoplastics and thermosetting polymers can be used. Preferred thermoplastic materials include, for example: fluorocarbons (such as PTFE, ETFE, PFA, FEP, CTFE, ECTFE, PVDF, PVF, and copolymers thereof), polypropylene, nylon, polycarbonate, polyetherimide, polyether sulfone, polyarylsulfones, polyimides, and polyetheretherkeytones, polyphenylene sulfides, polyether sulfones, and mixtures and co-polymers of these thermoplastics. Preferred thermosetting polymers include epoxies, phenolics, and silicones….”) (Here, polyvinylidene fluoride, PVDF, is a polymer electrolyte as evidenced by the attached NPL).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Leary, as modified by Ann and Hase, with VonArx, by replacing the electrical insulating material of Leary, with the teachings of VonArx, for in doing so would merely amount to the selection of a known material based on its suitability for its intended use as an electrically insulating material.  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See MPEP 2144.07.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761